Justice White,
with whom Justice Brennan joins, dissenting in No. 86-5307.
In this case, the Ohio Supreme Court rejected petitioner’s claim that a statutory aggravating factor that repeats an element of the crime is unconstitutional because it fails to narrow the class of persons eligible for the death penalty. This decision is consistent with Wingo v. Blackburn, 783 F. 2d 1046, 1051 (CA5 1986), cert. pending, No. 86-5026, but in conflict with Collins v. Lockhart, 754 F. 2d 258, 263-264 (CA8), cert. denied, 474 U. S. 1013 (1985). I would grant certiorari to resolve this conflict.